EVANDER, J.
M.M. appeals from an order finding her in contempt for violation of a behavior order. She contends the behavior order was not authorized by the legislature and, therefore, was invalid. We find M.M. has waived this issue.
First, M.M. did not object to the entry of the behavior order until after she was alleged to have violated the order. (In lieu of releasing M.M. upon the condition that she comply with the behavior order, the trial court could have required M.M. to remain in secured detention.) Second, M.M. entered a nolo contendere plea to the contempt charge without expressly reserving the right to appeal the validity of the behavior order. See Fla. RApp. P. 9.140(b)(2)(A)®.
AFFIRMED.
SAWAYA and TORPY, JJ., concur.